Order filed February 11, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01010-CR
                                 ____________

                     LUIS GILBERT ABREGO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1578737

                                      ORDER

      An earlier appeal from trial cause number 1578737 was assigned to the First
Court of Appeals. Despite the earlier assignment, the appeal from the final
conviction was assigned to this court. The clerk’s record in this appeal contains a
transcript referral page directing us to refer to the transcript that was forwarded to
the First Court of Appeals on May 16, 2018.
      We order the Harris County District Clerk to file in this court any clerk’s
record, original or supplemental, that was filed in the appeal from trial cause number
1578737 in the First Court of Appeals. The record shall be filed in this court on or
before February 14, 2020.



                                   PER CURIAM




                                          2